 1

 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


 3                                                                 May 07, 2019
                                                                       SEAN F. MCAVOY, CLERK
 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7
      JANET STONE, on her own behalf
 8    and on the behalf of all others             NO: 2:18-CV-87-RMP
      similarly situated,
 9                                                ORDER OF DISMISSAL WITH
                                Plaintiff,        PREJUDICE PURSUANT TO
10                                                STIPULATION
            v.
11
      MID AMERICA BANK & TRUST
12    COMPANY, and GENESIS
      BANKCARD SERVICES, INC.,
13
                                Defendants.
14

15         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

16   Prejudice All Claims by Plaintiff Janet Stone, ECF No. 25. The parties submit that

17   they have entered into a confidential settlement agreement (the Settlement

18   Agreement) which resolves this action in its entirety.

19         Having reviewed the motion and the record, the Court finds good cause to

20   grant dismissal as requested. Accordingly, IT IS HEREBY ORDERED:

21


     ORDER OF DISMISSAL WITH PREJUDICE PURSUANT TO STIPULATION ~ 1
 1         1. The Stipulated Motion to Dismiss with Prejudice All Claims by Plaintiff

 2             Janet Stone, ECF No. 25, is GRANTED.

 3         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or costs

 4             to any party.

 5         3. All pending motions, if any, are DENIED AS MOOT.

 6         4. All scheduled court hearings, if any, are STRICKEN.

 7         5. Pursuant to the Settlement Agreement, the Court shall retain jurisdiction of

 8             the matter to enforce the terms of the Settlement Agreement.

 9         IT IS SO ORDERED. The District Court Clerk is directed to enter this

10   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

11   close this case.

12         DATED May 7, 2019.

13
                                                s/ Rosanna Malouf Peterson
14                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE PURSUANT TO STIPULATION ~ 2
